Motion to recall mandate denied June 11, 1935                       ON MOTION TO RECALL MANDATE                              (45 P.2d 914)
In the trial of this cause in the court below the jury returned a verdict in favor of two of the defendants, George and Albert Wong, and against the other defendant, George Cobban, Jr., and judgment was there entered accordingly. Instead of appealing from said judgment, as he could have done, the defendant Cobban moved for judgment notwithstanding the verdict. Had he appealed, all questions presented by the motion could have been determined and, if there was error in the trial, it could have been corrected. In granting the motion, the lower court set aside its former judgment and entered a judgment in favor of the defendant. Upon an appeal therefrom by the plaintiff, the action of the trial court, in granting the motion and setting aside the judgment in favor of the plaintiff, was reversed and the cause was remanded with instructions to reinstate the judgment first entered.
The defendant now moves this court to recall its mandate and permit the trial court to enter another judgment against the defendant so that an appeal therefrom by him may be taken, his time for appealing from the original judgment having long since expired. Neither this court nor the trial court has power to grant an appeal from a judgment rightfully entered after the time for taking the appeal has expired. Nor has either court the power, after the expiration of such time, to enter the same judgment a second time so that an appeal may be taken therefrom. And this is precisely what the defendant Cobban is asking this court to do.
In this state, the power to grant a motion for judgment notwithstanding the verdict is statutory and ordinarily, *Page 414 
as was done in this case, the motion is made after the entry of a judgment in favor of the adverse party. Rules of practice of other states, where the common-law practice prevails, are inapplicable under the procedure prescribed by our statute. We, therefore, hold that it is beyond the power of this court to grant the motion. The motion is denied.
KELLY, J., not participating. *Page 415